Citation Nr: 1429745	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  08-03 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chronic fatigue syndrome (CFS) (including headaches, muscle pain, joint pain, memory loss, sleep disorder, fatigue, dizziness, chronic stomach disorder, diarrhea, and a neurological disorder), from the initial grant of service connection. 

2.  Entitlement to an increased disability rating for chronic sinusitis with otitis, initially rated as 10 percent disabling prior to October 12, 2012, and rated as 50 percent thereafter, excluding periods when a temporary total rating was assigned under 38 C.F.R. § 4.30.  

3.  Entitlement to an initial compensable evaluation for allergic rhinitis from August 23, 1999 to October 26, 2007, and in excess of 10 percent from October 27, 2007 forward.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from August 11, 1981 to December 10, 1981, and from September 1990 to July 1991. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 decision by the RO which, in part, granted service connection for chronic fatigue syndrome (CFS) and sinusitis with otitis and allergic rhinitis, each rated 10 percent disabling; effective from August 23, 1999, the date of receipt of the Veteran's original claim.  

Originally, the Veteran was service-connected for allergic rhinitis with otitis and sinusitis.  By rating action in January 2008, however, the RO continued the 10 percent evaluation for sinusitis with otitis, and assigned a separate 10 percent rating for allergic rhinitis, effective from October 26, 2007.  A noncompensable evaluation was assigned prior to that date.  The issues on the cover page of this decision have been recharacterized to reflect this.

The case was remanded in November 2011 for additional development of the record.  The Board's November 2011 Remand referred the issue of entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 for convalescence following the Veteran's April 2009 nasal surgery.  It appears that the Agency of Original Jurisdiction (AOJ or RO) has yet to address this issue.  As such, the Board does not have jurisdiction over it, and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The RO did, however, address the issue of entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 for convalescence following the June 1010 surgery.  In an October 2012 rating decision, the RO assigned a temporary total disability rating pursuant to 38 C.F.R. § 4.30 for the service-connected sinusitis based on the need for convalescence following surgery in June 2010.  The RO also assigned an increased rating from 10 percent to 50 percent for the sinusitis effective from October 13, 2012.  


FINDINGS OF FACT

1.  The most probative evidence of record shows that, since the effective date of service connection, the Veteran's CFS has been manifested by waxing and waning symptoms of non-incapacitating, fatigue, headaches, muscle aches, joint pain, and limited concentration/memory loss which required some restriction in routine daily activities and some lost time from work, but which do not more nearly approximate signs and symptoms that are nearly constant and restrict routine daily activities to 50-75 percent of pre-illness levels; or, which wax and wane resulting in periods of incapacitation of at least four but less than six weeks total duration per year.

2.  Prior to October 26, 2007, the Veteran did not have three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment or more than 6 episodes of non-incapacitating sinusitis requiring antibiotics.  

3.  Since October 26, 2007, the Veteran's chronic sinusitis has been manifested by near-constant chronic sinusitis, with more than 6 non-incapacitating episodes per year.  

4.  The Veteran had an initial sinus surgery in April 2009, and a repeat sinus surgery on June 17, 2010, with subsequent near constant sinusitis characterized by headaches, pain and tenderness of affected sinus and purulent discharge or crusting after repeated surgeries; a temporary total rating is assigned from June 17, 2010 to July 31, 2010.  

5.  Prior to March 29, 2006, polyps were not present, and the Veteran's allergic rhinitis was not productive of greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  
6.  Nasal polyps were first identified in the record on March 29, 2006, and they were removed during an April 2009 sinus surgery; a June 2010 sinus surgery noted almost polypoid tissue, and recurrent polyps were removed during a March 2012 sinus surgery, resulting in an overall disability picture manifested by recurring polyps since March 29, 2006.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of an initial 20 percent disability rating, but no higher, for service-connected CFS are more nearly approximated.  38 C.F.R. § 1155 (West 2002); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.88b, Diagnostic Code 6354 (2013).

2.  The criteria for the assignment of a rating in excess of 10 percent for sinusitis prior to October 26, 2007 have not been more nearly approximated. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 4.97, Diagnostic Code 6513 (2013).

3.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of a 30 percent rating for sinusitis, but no higher, have been met as of October 26, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 4.97, Diagnostic Code 6513 (2013).

4.  The criteria for the assignment of a 50 percent rating for chronic sinusitis have been met since August 1, 2010 (the date following the period of convalescence which began on June 17, 2010).  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 4.97, Diagnostic Code 6513 (2013).

5.  The criteria for the assignment of a compensable rating for chronic allergic rhinitis are not met prior to March 29, 2006.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6522 (2013).

6.  The criteria for the assignment of a 30 percent rating for chronic allergic rhinitis have been met since March 29, 2006.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6522 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The Veteran's underlying claims of service connection were granted and the Veteran is appealing the downstream issue of the assignment of an initial disability rating.  As to VA's duty to notify, the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  That notwithstanding, the RO sent the Veteran additional duty-to-notify and assist letters in October 2007, December 2011 and February 2012 that specifically notified him as to how to substantiate his claim for higher initial disability ratings for the grants of service connection.  

As to VA's duty to assist, the record contains records of medical treatment received from VA treatment providers and private providers.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was afforded VA examinations in October 2007, March 2012 and October 2012 to assess the severity of the Veteran's service-connected disabilities of CFS, sinusitis and allergic rhinitis.  In this regard, the VA examination reports contain the pertinent clinical findings relevant to the pertinent diagnostic codes.  The VA examiners recorded the Veteran's history and complaints, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review, and the examiners offered the necessary findings.  The VA examination reports are sufficient and adequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In addition, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issues on appeal has been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument and the Board finds that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the claims.  

The matter was remanded in November 2011 to obtain additional relevant evidence and to have the Veteran's examined to assess the severity of the Veteran's service-connected CFS, rhinitis and sinusitis.  The RO complied with the remand instructions.  Thus no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Finally, it is noted that a TDIU is a part of a claim for increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2013) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU). Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Based on the evidence of record, the Veteran has lost time from work due to his CFS, but he has remained employed full-time.  Inasmuch as there is no evidence of unemployability, TDIU is not raised by the record.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.

II.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In cases such as this, where the Veteran appeals the initial rating assigned for a service-connected disability, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in all increased rating cases, it is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2006).  
a fact issue.
CFS

Chronic fatigue syndrome is rated pursuant to the criteria at 38 C.F.R. § 4.88(b), Diagnostic Code 6354.  That code provides that CFS includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  A 20 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  A 40 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or the signs and symptoms wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  A 60 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A 100 percent rating is assigned for signs and symptoms of CFS that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  A Note to Diagnostic Code 6354 provides that, for the purpose of rating CFS, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b .

An October 2001 VA examination report notes that the Veteran's claims file was reviewed.  The examiner indicated that the Veteran's CFS has been productive of debilitating fatigue and feeling tired all the time.  At that time, the Veteran had significant difficulty performing his work and had to take rest periods frequently, on average of every 30 minutes in order to recover and continue performing his job.  The Veteran reported that his symptoms were worsening.  The report also indicates that the Veteran missed frequent job time secondary to his feeling of being tired; however, there was no estimation of how much job time was missed or whether the Veteran's symptoms were near constant and restricted the Veteran's routine daily activities by less than 25 percent of pre-illness level.  The examiner also noted the Veteran's complaints of joint and muscle pains/aches, but x-rays were normal.  The examiner noted sleep disturbance, poor concentration and headaches as well, but the severity of such in terms of CFS was vague.  

Similar findings were noted in an April 2004 VA examination report, such as reports of significant sensation of fatigue which worsened to the point of impairing his work on a daily basis, requiring frequent periods of rest and also missing work.  The examiner noted that the condition was still present and the Veteran reported his symptoms were still worsening, but again, there was no estimation of how much job time was missed or whether the Veteran's symptoms were near constant and restricted the Veteran's routine daily activities by less than 25 percent of pre-illness level.  The examiner also noted the Veteran's complaints of headaches, joint pain, muscle aches and impaired memory.  The examination report provides no insight into how much functional limitation these symptoms limit the Veteran on a daily basis or occupationally.  The examiner indicated that the Veteran's purported poor concentration affects his work on a daily basis, but to what extent was not indicated.

An October 2007 VA examination noted continued reports of fatigue, depression and chills, and joint aches all over; however the symptoms waxed and waned, and were not totally incapacitating.  The Veteran reported that his symptoms were still worsening and that he continued to have these episodes three to four times per week.  The examiner found that the Veteran's symptoms were not constant, but rather, they waxed and waned and were not totally incapacitating.  For example, routine daily activities were restricted by 80 percent, but only for a day or two at a time.  

The Veteran reported fatigue and dyspnea with minimal exertion, such as walking half a mile.  He was also unable to do his occupation with a jackhammer, but could perform activities of daily living.  During an episode of fatigue, the Veteran reported that he is essentially confined to the house, but cannot perform any mildly strenuous activities.  The Veteran worked full time as a jack hammer operator, but reportedly lost 5 weeks of time from work during the last 12-month period due to fatigue or sinus infections.  The amount of lost time from work due to the CFS only was not reported.  

The examiner specifically found that the Veteran's symptoms met the definition of CFS, noting that the criterion was met of new onset of debilitating fatigue that is severe enough to reduce or impair average daily activity below 50 percent of the patient's pre-illness activity level for a period of 6 months.  

The October 2012 VA examiner specifically indicated, however, that the Veteran did not have debilitating fatigue that reduced daily activity level to less than 50 percent of pre-illness level.  The examiner also found that the Veteran's CFS symptoms did not restrict daily activities as compared to the pre-illness level, and did not restrict the Veteran's work; however, there was no indication that the Veteran's CFS symptoms had improved since the prior examination.  Significantly, however, the Veteran reported to the examiner that he was employed full-time and clarified that the only lost time from work was subsequent to his sinus surgery.  He denied lost time for any other reason.  The examiner reviewed the claims file, and therefore reviewed the prior examinations of record.  The examiner specifically stated that the Veteran's symptoms had not improved, but clarified that the Veteran's symptoms did not restrict daily activities as compared to the pre-illness level.  The Veteran reported daily fatigue of a mild to moderate degree.  He reported generalized headaches that were mildly nagging, but noted that he could still function.  He also reported running 2 miles every morning.  

In essence, the evidence in this case reflects that the Veteran's CFS results in functional limitation, but the evidence that shows the degree to which the Veteran is limited is inconsistent.  While the initial VA examinations noted the Veteran's reports of a worsening condition, the most recent examination shows just the opposite.  

The Veteran's reported history was reflected in the examination reports, and the examiners findings were based on this reported history; however, the Veteran's credibility is questioned because he has reported inconsistent statements regarding the effect on his employment.  The examination reports of 2001, 2004 and 2007 indicate that the Veteran has lost numerous days from work as a result of his CFS, but the Veteran has not provided any documentation to support those assertions.  Moreover, the 2007 examination indicates that the Veteran cannot work at his occupation of jackhammer operator, yet the same report indicates that the Veteran works full time.  Further, the Veteran reported at his 2007 examination that he lost time from work due to both CFS and his sinusitis; however, at the 2012 examination, the Veteran specifically reported that his only lost time from work is related to his sinus disability and no other reason.  The Veteran's symptoms wax and wane, but his routine daily activities were not shown to more than 25 percent of pre-illness level; and, at no time have they been shown to be totally incapacitating.  The VA examiner in October 2012 found no restriction in daily activities as compared to the pre-illness level, and there is no indication from the examiner or the Veteran that his overall condition has improved during the period since service connection.  Even if the Veteran did miss significant time from work as a result of his CFS, the Veteran's reports in this regard are not probative because the Veteran's accounts are not credible due to his inconsistent reports throughout the years.  

Nonetheless, as the examiners prior to 2012 did find signs and symptoms of CFS that were productive of at least some functional impairment, the Board resolves all doubt in favor of the Veteran and finds that criteria are more nearly approximated for the assignment of a 20 percent rating, but no higher, for the entire period covered by this claim.  The 20 percent rating corresponds to the time period when the Veteran's symptoms were nearly constant, but which did not result in restriction of daily routine activities by 50 percent or more of the pre-illness level.  The 20 percent rating also corresponds to the time period during which the Veteran's symptoms waxed and waned, without resulting in periods of total incapacitation.  The Board cannot find that the Veteran's activities were restricted by 50 percent or more because the Veteran's statements lack credibility and the examiner's findings are based on those statements.  

In resolving all doubt in the Veteran's favor, the assignment of a 20 percent rating is warranted for the Veteran's service-connected CFS for the entire period covered by the claim; however, the preponderance of the evidence weighs against the assignment of a rating in excess of 20 percent at any time covered by this claim.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


CHRONIC SINUSITIS

The Veteran's service-connected sinusitis is currently rated as 10 percent disabling from August 23, 1999, and as 50 percent disabling as of October 13, 2012 pursuant to the criteria under General Formula for Rating Sinusitis at criteria at 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.  Codes 6510-6514.  

Under Diagnostic Code 6513, for chronic maxillary sinusitis, a 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513.  

The record in this case essentially shows that the Veteran's chronic sinusitis has progressively worsened throughout the appeal period.  An October 2001 VA Gulf War examination indicates that the Veteran had symptomatic sinusitis treated with antibiotics on average of two times per year.  The Veteran had not had sinus surgery at that point, and there was no evidence of incapacitation associated with the sinusitis.  An April 2004 VA examiner noted ongoing sinusitis "on and off" requiring treatment with antibiotics.  The examiner did not specifically indicate how many times per year, on average, the Veteran was being treated for his chronic sinusitis.  Private treatment records from 2006 to 2008 show treatment for ongoing chronic sinusitis; however, neither incapacitating episodes nor more than 6 non-incapacitating episodes of sinusitis is shown in these records.  

In October 2007, a VA examiner specifically indicated that the Veteran had repeated non-incapacitating episodes of sinusitis manifested by headache, purulent drainage, sinus pain and fever, greater than six times per year.  

In summary, the VA examinations demonstrate that as of October 3, 2001, the Veteran did not have greater than 6 episodes of non-incapacitating sinusitis; that his sinusitis was "off and on" but still ongoing in April 2004, and he had more than 6 non-incapacitating episodes of sinusitis per year in 2007.  The Veteran's private treatment records prior to October 2007 document ongoing chronic sinusitis, but do not show treatment for such more than six times per year.  

Because the evidence does not show any incapacitating episodes of sinusitis; or, more than 6 non-incapacitating episodes of sinusitis at any time prior to the October 26, 2007 VA examination, the criteria for the assignment of a rating in excess of 10 percent are not met for the time period prior to October 26, 2007.  

With regard to the period of time from October 26, 2007 forward, the evidence shows continued ongoing sinusitis without incapacitating episodes, but the average number per year of sinusitis bouts is known to be greater than six.  As such, the criteria for the assignment of a 30 percent rating are met as of October 26, 2007.  

In order to meet the criteria for the assignment of a 50 percent rating, there must be treatment for chronic sinusitis subsequent to repeated surgeries, or there must be chronic osteomyelitis following radical surgery.  The Veteran's first sinus surgery was not until April 2009; thus, the criteria for the assignment of the next higher, and maximum, 50 percent rating are not met as of October 26, 2007 because the Veteran had not had surgery and he did not have chronic osteomyelitis.  

The Veteran underwent his first nasal endoscopy in April 2, 2009.  The results from that procedure demonstrated bilateral maxillary and ethmoidal, frontal sinusitis with bilateral nasal polyposis.  The anterior and posterior ethmoidal sinuses and the maxillary sinuses were also completely opacified.  There was also involvement of the sphenoid sinuses, but not nearly as severe.  The surgeons performed bilateral anterior and posterior ethmoidectomies, antrostomies and removal of nasal polyps.  
Unfortunately, the Veteran's symptoms returned, and he had a second sinus procedure on June 17, 2010.  His condition continued to deteriorate, and a March 2012 VA examination showed continued symptoms of chronic sinusitis; and, an October 2012 VA examination also noted near-constant sinusitis, despite yet another surgery in March 2012 with nasal polypectomy at a private medical center.  

The RO subsequently assigned a 50 percent disability rating for the Veteran's chronic sinusitis, effective from October 13, 2012, the date of the most recent sinus examination; however, as noted above, the record reflects that the Veteran's sinusitis was just as severe prior to that date, and the record shows a history of repeated sinus surgeries as of June 17, 2010 (the date of the second surgery).  Under these conditions, the criteria are met for the assignment of a 50 percent rating as of June 17, 2010, the date on which it is first established that the Veteran has near constant non-incapacitating episodes of sinusitis after repeated surgeries.  In this regard, the RO has already assigned a temporary total rating for the sinusitis from June 17, 2010 to July 31, 2010 based on the need for convalescence following sinus surgery.  As such, the effective date of the assignment of the 50 percent rating is August 1, 2010, the first day following the discontinuance of the temporary total rating.  

For all of the foregoing reasons, a rating in excess of 10 percent for sinusitis is not warranted prior to October 26, 2007.  A 30 percent rating, but no higher, is warranted from October 26, 2007, and the maximum 50 percent rating for sinusitis is warranted as of August 1, 2010.  

Allergic Rhinitis

The Veteran's allergic rhinitis was initially rated as part of the Veteran's sinusitis, but a January 2008 rating decision separately identified the rhinitis and assigned a noncompensable rating from August 23, 1999 and a 10 percent rating for allergic rhinitis from October 26, 2007, under Diagnostic Code 6522 for allergic or vasomotor rhinitis.  38 C.F.R. § 4.97.  The Board must consider the time period beginning on August 23, 1999, the effective date of service connection for rhinitis, because this appeal stems from an initial grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in all increased rating cases, it is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 6522, a 10 percent rating is warranted for allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side; and a maximum, 30 percent rating, is warranted for allergic rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522. 

VA examination in October 2007 specifically indicates that the Veteran had 80 percent nasal obstruction bilaterally.  Although the examiner indicated that no polyps were present, the Veteran's private ENT, Dr. S, indicated in a March 29, 2006 office visit report that the Veteran appeared to have rhinitis, sinusitis, nasal polyposis and nasal obstruction.  Dr. S reiterated his opinion regarding the presence of polyps in April 2006.  As noted above, polyps were also identified during the Veteran's first surgery in April 2009.  They were removed according to the surgical report, but they returned, as evidenced by a June 2010 surgical report which indicated a finding of polypoid tissue during that procedure.  Nasal polyps were not shown on the March 2012 examination report, and the examiner confirmed this finding in an April 2012 addendum report, noting that the Veteran had polyps in 2009 that were removed in 2010.  

However, an October 2012 examination report indicates, per the Veteran's self-reported history, that he had an additional surgery in March 2012 at which time his recurrent polyps were again removed.  The examiner found no polyps at the time of the examination.  

Although Dr. S's records regarding the March 2012 sinus surgery were not obtained, the Veteran is competent to report when he had surgery and why he had the surgery.  Moreover, the March 2012 surgery is consistent with the previous evidence of record showing a recurrence of polyps.  Also, while the examiner in April 2012 indicated that the Veteran's polyps were removed in 2010, he did not consider the Veteran's reports of additional polyp removal in March 2012 because he did not have access to those private records from Dr. S.  

As the record shows recurrent polyps since March 29, 2006, the criteria for the assignment of a 30 percent rating for allergic rhinitis have been more nearly approximated since that time, but not earlier.  The criteria for the assignment of a compensable rating for allergic rhinitis were not met prior to March 29, 2006 because at no time prior to that date did the evidence show a greater than 50 percent nasal passage on both sides or complete obstruction on one side.  The VA examinations in 2001 and 2004 indicated that some nasal congestion was present, but there is no indication that such congestion rose to the level of nasal obstruction greater than 50 percent on either side.  Absent evidence of polyps and absent evidence of greater than 50 percent nasal obstruction on either side, the criteria are not met for a compensable rating for the time period prior to March 29, 2006.  As nasal polyps are noted beginning on March 29, 2006, the higher 30 percent rating must be assigned from that date forward.  

For all the foregoing reasons, the assignment of a 30 percent rating is warranted for chronic allergic rhinitis from March 29, 2006.  

III.  Extra-schedular consideration

Finally, there is no evidence that the manifestations of the Veteran's service-connected CFS, sinusitis or rhinitis are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  

The Veteran's CFS is manifested by fatigue, joint pain, generalized muscle ache, headache, reported memory loss, lack of concentration and weakness.  All of these symptoms are contemplated in the rating criteria for rating CFS.  The criteria under Diagnostic Code 6354 refer to pre-illness level and post-illness level of severity, and do not specifically identify specific symptoms.  Thus, the criteria contemplate all symptoms that have been associated with CFS.  

The Veteran's service-connected sinusitis is manifested by recurrent pain, headache and purulent discharge, and requires the use of antibiotic treatment.  All of these symptoms are contemplated in the rating criteria for rating sinusitis under Diagnostic Code 6510-6514.  The record does not establish that the Veteran's recurrent chronic sinusitis is atypical or that it is manifested by symptoms not contemplated by the rating criteria.  

Similarly, the Veteran's allergic rhinitis is manifested by recurring polyps and nasal obstruction, criteria which are specifically contemplated by the rating criteria under Diagnostic Code 6522.  

Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case, particularly where the signs and symptoms of the Veteran's service-connected CFS, sinusitis and rhinitis are addressed by the relevant criteria discussed above.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  There are no additional symptoms that are not adequately addressed by the rating schedule.  The rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, neither an exceptional nor an unusual disability picture is found, and referral of this case for consideration of an extra-schedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 










	(CONTINUED ON NEXT PAGE)
ORDER

An initial 20 percent disability rating, but no higher, for service-connected CFS is granted, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 10 percent for sinusitis prior to October 26, 2007 is denied; a 30 percent rating, but not higher, for sinusitis is granted for the period from October 26, 2007 to June 16, 2010; a 50 percent rating for sinusitis is granted for the period beginning on June 17, 2010, subject to the laws and regulations governing the payment of monetary benefits.  

A compensable rating prior to March 29, 2006 for allergic rhinitis is denied; a 30 percent rating for chronic allergic rhinitis is granted effective from March 29, 2006, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


